




AGREEMENT



between



EL DORADO CHEMICAL COMPANY

and

PAPER, ALLIED-INDUSTRIAL, CHEMICAL &
ENERGY WORKERS INTERNATIONAL UNION AFL-CIO
AND ITS LOCAL 5-434


Effective: August 4, 2001




EL DORADO CHEMICAL COMPANY
El Dorado, Arkansas




TABLE OF CONTENTS
 



PREAMBLE

     

1

         

ARTICLE I

 

TERM OF AGREEMENT

 

1

         

ARTICLE II

 

MANAGEMENT RIGHTS CLAUSE

 

1

         

ARTICLE III

 

RIGHT TO ARBITRATE

 

2

         

ARTICLE IV

 

GRIEVANCE PROCEDURE AND ARBITRATION

 

2

             

Section 1

 

2

   

Section 2

 

4

   

Section 3

 

4

         

ARTICLE V

 

CLASSIFICATION CHANGES

 

4

             

Section 1

 

4

   

Section 2

 

4

   

Section 3

 

5

   

Section 4

 

5

   

Section 5

 

6

         

ARTICLE VI

 

HOURS OF WORK

 

6

             

Section 1

 

6

   

Section 2

 

7

   

Section 3

 

7

   

Section 4

 

7

   

Section 5

 

7

         

ARTICLE VII

 

CALL-OUT OVERTIME AND LOCAL NOTIFICATION

 

7

             

Section 1

 

7

   

Section 2

 

8

   

Section 3

 

8

   

Section 4

 

9

         

ARTICLE VIII

 

SHIFT MEN - DAY MEN

 

9

         

ARTICLE IX

 

HOLIDAY PAY

 

9

         

ARTICLE X

 

VACATIONS

 

10

             

Section 1

 

10

   

Section 2

 

11

   

Section 3

 

11

   

Section 4

 

11

   

Section 5

 

12

   

Section 6

 

12

   

Section 7

 

12

         



ARTICLE XI

 

SENIORITY

   

12

               

Section 1

Eligibility for Seniority

 

13

   

Section 2

Seniority Credits

 

13

   

Section 3

Progression Chart

 

13

   

Section 4

Bargaining Unit and Area Seniority

 

13

   

Section 5

Vacancies of More than Ninety (90) Days

 

14

   

Section 6

Vacancy Posting and Bidding Procedure

 

14

   

Section 7

Filling Vacancies of Ninety (90) Days or Less

 

15

   

Section 8

Classifications and Shifts

 

18

   

Section 9

Reduction in Forces

 

19

   

Section 10

Status of Employees Laid Off

 

21

   

Section 11

Seniority Lists

 

21

   

Section 12

Seniority - Outside Assignments

 

21

   

Section 13

Layoffs and Reemployment

 

21

   

Section 14

New Operations and Existing Operations

 

22

   

Section 15

Promotional Requirements

 

22

           



ARTICLE XII

 

PHYSICAL EXAMINATIONS

 

22



               

Section 1

Periodical Examinations

 

22

   

Section 2

   

22

   

Section 3

   

23



         

ARTICLE XIII

 

AUTHORIZED DEDUCTIONS

 

23



               

Section 1

Union Dues

 

23

   

Section 2

Political Contributions

 

23



         

ARTICLE XIV

 

DISCHARGE

 

24

             

Section 1

 

24

   

Section 2

 

24

   

Section 3

 

24

         

ARTICLE XV

 

MILITARY LEAVE

 

24



               

Section 1

Leave of Absence

 

24

   

Section 2

   

24



         

ARTICLE XVI

 

BULLETIN BOARDS

 

25

         

ARTICLE XVII

 

SAFETY & HEALTH

 

25

             

Section 1

 

25

   

Section 2

 

25

   

Section 3

 

25

   

Section 4

 

26

   

Section 5

 

26

   

Section 6

 

26

   

Section 7

 

26

   

Section 8

 

26

   

Section 9

 

27

   

Section 10

 

27

         

ARTICLE XVIII

 

WORKMEN'S COMMITTEE CONFERENCES

 

27

         

ARTICLE XIX

 

SEVERANCE PAY

 

28

         

ARTICLE XX

 

CONTRACT WORK

 

28

         

ARTICLE XXI

 

DISCRIMINATION

 

28

         

ARTICLE XXII

 

LEAVE OF ABSENCE

 

28



               

Section 1

Personal Business

 

28

   

Section 2

Union Business

 

29

   

Section 3

Sickness or Accident

 

30



         

ARTICLE XXIII

 

JURY DUTY

 

30

         

ARTICLE XXIV

 

WAGE RATES AND CLASSIFICATIONS

 

30

         

ARTICLE XXV

 

VALIDITY

 

31

         

ARTICLE XXVI

 

NOTICES

 

31

         

ARTICLE XXVII

 

FUNERAL LEAVE

 

31

         

ARTICLE XXVIII

 

SICKNESS BENEFITS

 

32

             

Group Insurance and Pension

 

32

         

ARTICLE XXIX

 

NO LOCKOUT - NO STRIKE

 

33

         

ARTICLE XXX

 

RETIREMENT AGE

 

33

         

EXHIBIT "A"

 

OPERATING DEPARTMENT PROGRESSION CHART

 

35

         

EXHIBIT "B"

 

WAGE RATES AND CLASSIFICATIONS

 

35

             

SHIFT DIFFERENTIAL

 

36

             

CLOTHING ALLOWANCE

 

36

             

EMERGENCY SQUAD PREMIUM

 

36

         

EXHIBIT "C-2"

 

5-2 SHIFT SCHEDULE

 

37

         

EXHIBIT "C-3"

 

UNIFORM SHIFT SCHEDULE

 

37

         

EXHIBIT "D"

 

CONSOLIDATION POLICY

 

38



     

LETTER OF UNDERSTANDING

 

41

     

EXTRA CREW LETTER OF UNDERSTANDING

 

43

     

AMERICANS WITH DISABILITIES ACT LETTER OF UNDERSTANDING

 

45

     

TWELVE HOUR SHIFT LETTER OF UNDERSTANDING

 

46

     

LETTER OF UNDERSTANDING

 

47

     

LETTER OF UNDERSTANDING

 

49

PREAMBLE

    Articles of Agreement between EL DORADO CHEMICAL COMPANY (hereinafter
referred to as "Company") and PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY
WORKERS INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434 (hereinafter referred to
as "Union"), whom the Company recognizes as the exclusive bargaining agency for
all production, chemical, and operating employees included in the bargaining
unit at its chemical plant located North of El Dorado, Arkansas, for the
purposes of pay, wages, and other conditions of employment. There is excepted
from the bargaining unit described all Maintenance employees not otherwise
described within the Preamble, guards, shipping attendants, janitors and common
laborers, office and clerical employees, non-working Foremen, and all
supervisory employees.

ARTICLE I
TERM OF AGREEMENT

    This Agreement shall remain in full force and effect for a period beginning
at 12:01 a.m., August 4, 2001, and ending at 12:00 Midnight, July 31, 2004. At
reasonable times after June 1, 2004, the parties will meet for the purpose of
negotiating a new contract to be effective for the period commencing after 12:01
a.m., August 4, 2004.

ARTICLE II
MANAGEMENT RIGHTS CLAUSE

    The Union expressly recognizes that the Company has the exclusive
responsibility for and authority over (whether or not the same was exercised
heretofore) the management, operation and maintenance of its facilities and, in
furtherance thereof, has, subject to the terms of this Agreement, the right to
determine policy affecting the selection, hiring, and training of employees; to
direct the work force and to schedule work; to institute and enforce reasonable
rules of conduct, to assure discipline, and efficient operation; to determine
what work is to be done, what is to be produced and by what means; to determine
the quality and quantity of workmanship; to determine the size and composition
of the work force; to determine the allocation and assignment of work to
employees; to determine the location of business, including the establishment of
new locations or departments, divisions, or subdivisions thereof; to arrange for
work to be done by other companies or other divisions of the Company; to alter,
combine, or eliminate any classification, operation, service or department; to
sell, merge, or discontinue the business or any phase thereof; provided,
however, in the exercise of these prerogatives, none of the specific provisions
of the Agreement shall be abridged.

    The Company will not use the vehicle of subcontracting for the sole purpose
of laying off employees or reducing the number of hours available to them.

ARTICLE III
RIGHT TO ARBITRATE

    All grievances and disputes as to classifications, hours of work, and other
working conditions, arising between the Company and the employees shall be
governed in manner of settlement by the terms of this Agreement. Whenever any
grievance or dispute arises which cannot be otherwise adjusted, the parties
hereto agree that the same shall be decided in the manner provided for in
Article IV. Only a matter concerning the interpretation or application of a
provision of this Agreement shall be the subject of arbitration.

ARTICLE IV
GRIEVANCE PROCEDURE AND ARBITRATION

Section 1.



    Grievances shall be limited to matters concerning the provisions of the
Agreement. A "grievance," as that term is used in this contract, means a claim
by an employee, or the Union, that a term of this contract has been violated.
All time limits in the first, second, third, and fourth steps listed below shall
be to "working days" which shall be interpreted to include only Monday through
Friday, but shall not include holidays. Time limits specified herein may be
extended by mutual written agreement of the parties in unusual cases.



First Step

    The aggrieved employee, and/or his Steward, shall verbally discuss the
grievance with his foreman and/or supervisor. If the foreman and/or supervisor's
verbal reply is not satisfactory, the employee and/or his Steward shall submit
the grievance in writing to his foreman or supervisor. No grievance shall be
considered unless it is filed within fifteen (15) days after the occurrence of
the event complained of. The supervisor to whom the grievance is submitted in
writing shall provide his written reply within fifteen (15) days after receipt
of the grievance.

    Within five (5) days after the receipt of the written decision of the
supervisor, the Steward shall notify the supervisor as to whether his decision
is satisfactory.

Second Step

    If the written decision of the supervisor is not satisfactory, the Chief
Steward shall submit the grievance in writing, within ten (10) days, to the head
of the department in which the grievance arose. He shall give his reply in
writing within fifteen (15) days after receipt of the grievance.

    Within five (5) days after the receipt of the written decision of the
department head, the Chief Steward shall notify the department head as to
whether the decision is satisfactory.

Third Step

    If the decision of the appropriate department head is not satisfactory, it
shall be submitted in writing, within ten (10) days, to the Plant Manager, who
shall then have ten (10) days after receipt of the grievance in which to render
his decision.

    Within ten (10) days after receipt of the written decision of the Plant
Manager, the Workmen's Committee shall notify the Plant Manager, in writing, as
to whether his decision is satisfactory.

Fourth Step

    If the procedure is not adjusted satisfactorily through the procedure
hereinbefore mentioned, the matter may be referred to an arbitrator. If the
Union desires to submit such grievance to an impartial arbitrator (providing the
grievance is one which does not involve matters on which arbitration is
specifically prohibited under the terms of this Agreement, and which the Company
and the Union have mutually agreed to submit to arbitration) it must notify the
other party of that fact, in writing, within thirty (30) days after the date the
Plant Manager, or other duly authorized representative, advised the Workmen's
Committee of his decision.

    The Union and the Company shall make written application to the Federal
Mediation and Conciliation Service requesting a seven-name arbitrator panel from
which the parties shall select an arbitrator. The parties shall alternately each
strike three names, one at a time. After striking, the remaining name shall act
as Arbitrator. It is understood that, starting with the first arbitration case
following the date of the execution of this Agreement, the Union shall strike
the first name. In the next case, the first name stricken will be by the Company
and, alternately, the Union and the Company thereafter. Both the Company and the
Union shall have the right to reject two panels submitted by the Federal
Mediation and Conciliation Service.

    When the Arbitrator has been selected, he shall meet for the consideration
of the grievance as soon thereafter as is practical. Any such meeting of an
Arbitrator shall be held in El Dorado, Arkansas, unless the parties unanimously
decide otherwise.

    Any such Arbitrator shall decide only the grievance submitted to him upon
testimony presented to him by the Union and the Company, and shall render his
decision in writing.

    Except as otherwise specifically provided in this Agreement, the Arbitrator
shall have no power to change the wages, hours, or conditions of employment set
forth in this Agreement; he shall have no power to add to, subtract from, or
modify any of the terms of this Agreement; he shall deal only with the grievance
which occasioned his appointment. He will require that the Union has the burden
of establishing its position on behalf of the employee, except in a discipline
and/or discharge case when the burden will be on management.

    The parties hereto shall comply fully with the award or decision made by any
such Arbitrator, and the decision of the Arbitrator will be final and binding on
both parties.

    The expense of the Arbitrator shall be paid equally by the Company and the
Union.

Section 2.

    No provision of this Article IV, or of any other Article of this Agreement,
shall deprive any employee covered by the terms of this Agreement of any rights
to which he may be entitled under Section 9(a) of the Labor Management Relations
Act of 1947, or any other Statute of the United States.

Section 3.

    In the event a grievance arises over a discharge or layoff, the first and
second steps of the grievance procedure may be bypassed.

ARTICLE V
CLASSIFICATION CHANGES

Section 1.



    An employee who is temporarily required to perform (for more than one (1)
hour) work of a classification which has a higher rate of pay than the rate of
pay for the classification to which the employee is regularly assigned, shall be
paid at the rate of the higher classification in which he is working so long as,
and only as long as, he is required continuously to perform work of the higher
classification. The payment of the higher rate for one (1) hour or more will be
retroactive to the start of the time when that employee began to work in the
higher classification.

Section 2.

    Subject to the provision of Article XI, Section 10, when an employee is
transferred to a classification paying a smaller wage rate than the
classification from which he was transferred, he shall receive the rate of pay
of the new classification at the end of ninety (90) calendar days.

    If an employee is shifted to any classification paying a smaller wage rate
than his regularly assigned classification due to the temporary shutdown of
equipment, no reduction in rate shall be made during the first ninety (90)
calendar days.

    If an employee is transferred to a lower classification due to the exercise
of seniority provisions of this Agreement, he shall receive the rate of his new
classification on the date of transfer.

Section 3.

    An employee who is to be laid off, due to reduction in the work force shall
be given two (2) weeks' notice of the date of the layoff. In the absence of such
notice, the employee shall be given two (2) weeks' pay at his rate at the time
of his layoff. It is provided, however, if an employee is temporarily laid off
and is reemployed within less than two (2) weeks of the date on which he was
temporarily laid off, he shall be paid only a sum equal to the number of hours
he would have worked during the period of the layoff on his regular schedule,
multiplied by the hourly wage rate which he was earning at the time he was laid
off.

    Neither notice nor pay in lieu of notice referred to in this Section 3 shall
be required with respect to a temporary layoff which is due to a reduction in
forces caused by fire, storm, explosion, Act of God, production emergency due to
manpower shortage, or by a strike of any employees of the Company at the
Chemical Plant (which employees are in another bargaining unit), or by a strike
of any employees of any other employer.

Section 4.

    All work peculiar to any classification shall normally be done by employees
regularly assigned to that classification except in cases of emergency. An
employee called out or assigned to fill that vacancy will be considered
regularly assigned to that classification. However, operating personnel in
operating areas may perform any other duties and routine process control
analyses related to the operation of the Unit. No arbitrary changes in present
classifications or duties thereof will be made with the purpose or result of
reducing the pay of any classification. Any man who has available time over and
above his normal duties shall assist other employees in his area.

    When an employee's area duties are down and there is to be no work for him
at all on his shift, he may be assigned to:

                        1. Fill other operating vacancies within his area.

                        2. Assist in maintenance efforts anywhere in the plant.

                        3. Perform yard maintenance work anywhere in the plant.

                        4. Perform minor maintenance in his unit.

                       5. Perform any other duties as directed by his supervisor
so long as it does not require the performance of an immoral or unsafe act.

    (Under this condition, an employee may be notified to change shifts and, if
so notified sixteen (16) hours or more in advance of the beginning of his new
shift, will not be entitled to pay in lieu of short notice under Article VII of
the current agreement.)

    When an employee's assignment is down only part of the shift, he may be
assigned to:

                        1. Assist in maintenance efforts in his unit.

                        2. Perform yard maintenance work in his unit.

                        3. Perform minor maintenance in his unit.

                      4. Perform any other duties as directed by his supervisor
so long as it does not require the performance of an immoral or unsafe act.

    An Operating Department employee shall perform minor maintenance functions
while his unit is operating if he has time available over and above his primary
operating duties.

Section 5.

    Except in cases of emergency and for training purposes, no foreman,
supervisor, or employee not covered by this Agreement shall do any work peculiar
to any classification covered by the bargaining unit. However, Maintenance
employees may from time to time perform minor operating functions when
accompanied by operating personnel. The Company shall use technical employees
from time to time to make tests and inspections requiring engineering skill.



ARTICLE VI
HOURS OF WORK

Section 1.



    The regular hours for work shall be eight (8) hours per day and forty (40)
hours per work week. One and one-half (1-1/2) times the applicable hourly rate
will be paid for all work in excess of eight (8) hours in any one day, in excess
of eight (8) hours in succession, or forty (40) hours in any one week.

Section 2.

    The work week shall begin at 11:00 p.m. on Sunday and end at 11:00 p.m. the
following Sunday. The work day shall begin at 11:00 p.m. and end at 11:00 p.m.

Section 3.

    The work schedule and shift schedules which are presently in effect and
which are made a part of this contract as Exhibit "C" shall remain in full force
and effect for the terms of this Agreement. Regular hours of work for laboratory
personnel shall be 8:00 a.m. to 4:30 p.m.

    Hours of work may be changed to 7:00 a.m. to 3:00 p.m. as dictated by the
needs of the production or production accounting departments and will not be
considered a change in shift. Laboratory personnel may be assigned to work other
shifts periodically as necessary to meet the needs of the production department.

Section 4.

    The payment of additional compensation for any hours worked in excess of
eight (8) hours in any one day, or forty (40) hours in any one work week, shall
be in satisfaction of the obligation of the Company under this Agreement. There
shall be no duplicate payment for daily overtime and weekly overtime. If daily
overtime is greater in any one work week, only daily overtime shall be paid, or
if weekly overtime is greater in any one work week, only weekly overtime shall
be paid.

Section 5.

    Notwithstanding any other provision of this Agreement to the contrary, no
employee, except in case of emergency, shall be allowed or required to work more
than sixteen (16) consecutive hours.



ARTICLE VII
CALL-OUT OVERTIME AND LOCAL NOTIFICATION

    Overtime shall initially be distributed, as equitably as practicable, to
employees regularly assigned within the area where the overtime is required. The
Company may then offer such work to employees in other areas who are qualified.

Section 1.

    Work that is required beyond the end of the shift (or end of the day) that
is expected to be four (4) hours or less in duration will be performed by a
holdover, whereby the overtime will be offered to the employees on duty who are
qualified for the work in the order that their names appear on the respective
area call-out list. If the work will exceed four (4) hours, Company shall have
the option of holding an employee over four (4) hours and calling a qualified
oncoming employee in four (4) hours early to complete the overtime, or calling
an employee out from the appropriate call-out list.

    An employee held over for as much as one (1) hour in a case in which his
relief is not late, shall be paid a minimum of four (4) hours at straight time
at his regular rate even though the full four (4) hours may not be worked.
However, in the case of a holdover due to a Company meeting, individuals will be
paid time and one-half (1-1/2) for hours worked.

    An employee called for work outside his regular schedule shall be paid a
minimum of four (4) hours at time and one-half (1-1/2) his regular rate even
though the full four (4) hours may not be worked or he does not work at all.

    An employee called out for work outside his regular hours will not be
deprived of completing his daily schedule of hours on account of the extra hours
worked on such call-out. An employee called out for work who works continuously
until the beginning of his regular hours of work and continues to work the
regular hours of his scheduled work shall not be considered to have had a change
in shift within the meaning of Section 3 of this Article VII. Notwithstanding
the fact that an employee has been called out for work, such employee shall be
required to perform his regular work schedule during the remainder of the work
week in which such call-out occurs unless excused by the Company.

    In the event overtime distribution and/or call-out procedures do not provide
the Company with sufficient qualified personnel to perform the overtime work,
the Company shall have the right to assign qualified personnel, or at its
option, assign the work to a salaried employee.

Section 2.

    If an employee reports to work on time as scheduled, he shall be given the
opportunity of working a full 8-hour shift. If an employee reports to work late
for a scheduled work day and arrangements have been made to have an employee
work overtime in his place, the Company shall allow the employee who reported to
work late to work the remainder of his regular schedule, and the employee who is
working overtime due to such employee being late will be relieved of duty.

Section 3.

    No employee shall lose any time from his normally scheduled 40-hour week
occasioned by any shift change. However, any employee who is working extra to
complete his forty (40) hours per week may be used for filling vacancies in his
area in accordance with his seniority. The Company further agrees that each
employee shall receive twenty-four (24) hours' notice prior to any change in his
shift, or in lieu thereof, the employee shall receive time and one-half (1-1/2)
for the first shift worked; however, no such extra pay shall be paid when an
employee's shift is changed incident to his promotion to a higher vacancy or
when he is returned to his regular assignment from an advancement. However, if
an employee's assignment is temporarily shut down and, as a result, there is no
work for him on his regular assignment, he may be so notified and reassigned to
fill other operating vacancies on another shift or to work with Maintenance on
another shift. If the employee is so notified sixteen (16) hours or more in
advance of the beginning of his new shift, he will not be entitled to pay in
lieu of short notice for shift change.

    If an Operator Trainee (in order to complete his forty (40) hours per week)
must work outside the regularly scheduled hours of a day employee, he will be
assigned to work extra and may be used as a relief man for filling vacancies in
the operating area in which he last worked in accordance with his seniority.

Section 4.

    If an employee is instructed to work and does work continuously for as much
as two (2) hours before or beyond his regular shift or schedule, he shall be
paid a sum equivalent to thirty (30) minutes at straight-time pay in lieu of
meal time.

ARTICLE VIII
SHIFT MEN - DAY MEN

The term "shift employee" as used herein shall be deemed to mean one who is
employed for specific periods in the course of continuous operations regularly
carried on during two (2) or more shifts per day, five (5) or more days a week;
each other employee is a "day employee."

ARTICLE IX
HOLIDAY PAY

    Each of the following days is a holiday:

                                        New Year's Day
                                        Good Friday
                                        Memorial Day
                                        July Fourth
                                        Labor Day
                                        Columbus Day
                                        Thanksgiving Day
                                        Day after Thanksgiving
                                        Christmas Eve
                                        Christmas Day

    Each of the above-mentioned holidays shall be deemed to begin at 11:00 p.m.
on the day immediately preceding the holiday and end at 11:00 p.m. on the
holiday, except when the holiday falls on Sunday, in which case those employees
who are working a 6-day week will observe the holiday on the following Monday.

    Each employee who works on a holiday will be paid eight (8) hours' holiday
pay at his straight time rate and, in addition, will be paid one and one-half
(1-1/2) times his straight time rate for each hour worked on the holiday.

    Each employee covered by this Agreement who does not work on a particular
holiday shall be paid, with respect to that holiday, a sum equal to his regular
straight time for eight (8) hours worked, provided that no such payment shall be
made to an employee, with respect to a holiday, if such employee (a) is
scheduled to work on that holiday and, without permission of the Company, fails
to report for work; or (b) is on leave of absence; or (c) is on layoff; or (d)
is on sick leave and has not worked or does not work at any time during the
2-week pay period in which the holiday occurs.

    Holiday Pay -- Employee will be off on a holiday if so notified that his
services are not needed. Employees who fail to receive proper notification will
receive time and one-half (1-1/2) for the first shift worked after the said
holiday. Proper notification will be twenty-four (24) hours. Such notification
shall not be required in the event of unit or equipment mechanical failure,
fire, storm, explosion, or Act of God.

    Employees will have the option, by seniority, to elect to work or leave if
less than all can be excused.

    Day Employees -- assigned to the Operating areas -- who normally work Monday
through Friday, shall observe a holiday falling on Saturday the preceding
Friday, and a holiday falling on Sunday the following Monday, and not report for
work unless notified. However, the Christmas Eve holiday shall be observed on
the last scheduled work day prior to Christmas Day holiday.

ARTICLE X
VACATIONS

Section 1.



    Normal vacation accruals will be computed in accordance with the following
provisions:

    (a) Two weeks (80 hours) after having accrued one (1) year's Company
seniority.

    (b) Three weeks (120 hours) during the calendar year after having accrued
six (6) or more years' Company seniority.

    In computing length of service for vacations, time spent working at the El
Dorado Plant will be used.

Section 2.

    Those employees who had previously accrued or who will accrue, during the
term of this Agreement, twelve (12) years or more Company seniority shall be
entitled to a vacation accrual of four weeks (160 hours). Thereafter, and for
all other employees, the maximum vacation accrual shall be as provided in
Section 1.

Section 3.

    Each employee must take his vacation during the calendar year in which it
falls due. However, when an employee is absent from work due to authorized
occupational injury or illness or personal sick leave and has not returned to
work by December 31, he may, at the Company's option, be permitted to take his
vacation or receive vacation pay between January 1 and April 1 of the following
year. An employee may elect to split his vacation in 40-hour periods, or he may
take all his vacation in one period. However, an employee that works the Uniform
shift schedule (Exhibit "C-3") may elect to schedule his vacation in either
40-hour periods or 56-hour periods, or a combination of the two. Any remaining
vacation of less than forty (40) hours must be scheduled in a single period.

Section 4.

    Vacation schedules must be prepared and submitted to the department head by
March 1, if possible. Scheduling of vacations will begin immediately after
November 1 each year and no employee shall be allowed more than forty-eight (48)
hours after being contacted by his Foreman or supervisor in which to select his
vacation date. Vacation preferences will be determined within an area by
bargaining unit seniority. Employees who have not indicated their preference of
vacation dates at the end of this 48-hour period will be assigned vacation dates
by their supervisors. No employee may change his vacation dates after the
schedule has been prepared except with his supervisor's permission. Vacations
taken before March 1 will be on a first come basis.

    An employee will not be eligible for overtime or call-out after 11:00 p.m.
of his last scheduled work day prior to the start of his vacation and until his
first scheduled shift to return to work following completion of his vacation.

    If any employee is not permitted to take his vacation in the calendar year
in which it is due because the Company finds it not convenient to excuse him
from work, such employee shall be paid a sum equal to the sum to which he would
have been entitled if he had taken his vacation within the period of time
immediately preceding the end of the year which period is equal to his vacation
period. No more than five (5) employees from the Operating Department and one
(1) in the Laboratory may be on vacation at one time.

Section 5.

    If an employee so requests at least five (5) days prior to the beginning
vacation, the Company shall, prior to his beginning vacation, pay him in advance
for all vacation being taken, in 5-day increments only.

Section 6.

    An employee who (a) resigns, (b) retires, (c) is laid off as part of a
reduction in forces, (d) is discharged for cause, or (e) is granted a military
leave under the provisions of Article XV, at a time when he has earned vacation
to that date but has not taken or previously received pay in lieu of, shall be
paid in lieu of any vacation he has earned to that date but has not taken nor
previously received pay in lieu of.

    Computation of vacation under this section will be earned at the rate of
one-twelfth (1/12th) for each month from employee's anniversary date. Sixteen
(16) or more calendar days of employment in any calendar month will be
considered a full month in computing vacation accruals.

Section 7.

    Vacation pay shall be based upon the straight time rate of an employee's
regular classification at the beginning of the vacation and will be taken in
accordance with his established work schedule. If a holiday, as defined in
Article IX, occurs during an employee's vacation period, the employee will
receive pay for said holiday as defined in Article IX.

    In the event of the death of an employee who (as of the last day on which
that employee worked) had earned but not taken a vacation, a sum of money, in
lieu of such vacation, computed on the basis herein stated, shall be paid to the
executor or administrator, to the surviving spouse of that employee or, if there
is no such representative or surviving spouse, to the next of kin of such
employee.



ARTICLE XI
SENIORITY

    Subject to Article XI, Section 15, seniority shall be adhered to in
vacancies within an area, shifts, and layoffs as outlined below in this
Article XI, other than discharge for cause. It is understood the Company shall
have the right to retain sufficient numbers of qualified personnel in such event
and may assign personnel to particular shifts when required temporarily for
training.

Section 1. Eligibility for Seniority.

    An employee shall be first entitled to seniority when he has been
continuously employed for 180 days within the bargaining unit, his seniority
dating from the date of the beginning of such employment.

    The Company shall have the right to layoff or discharge, without cause, any
employee who has not worked in the bargaining unit a sufficient length of time
to be entitled to seniority, and such action on the part of the Company shall
not be the subject of a grievance on the part of the Union or the employee
involved under any provision of this Agreement.

Section 2. Seniority Credits.

    In applying the seniority provisions of this Agreement, each employee shall
be credited with the seniority, if any, to which he is entitled as shown on the
records of the Company at the time of execution of this Agreement.

Section 3. Progression Chart.

    Attached hereto as Exhibit "A" and made a part hereof is a Progression Chart
showing all classifications in the various areas of the Operating Department.
Only those employees covered by the terms of this Agreement and included in the
bargaining unit shall be entitled to exercise their seniority in their
respective areas.

Section 4. Bargaining Unit and Area Seniority.

    (a) Subject to the provisions of Section 1 of this Article XI, bargaining
unit seniority shall be cumulative and shall be continuous from the date on
which the employee enters the bargaining unit as shown on Exhibit "A" attached
hereto.

    (b) Subject to the provisions of Section 1 of this Article, area seniority
shall be cumulative and shall be continuous from the date on which the employee
enters any particular area by bidding or by assignment to a vacancy of more than
ninety (90) days. In the event that two (2) or more employees have the same area
seniority date, area seniority will be determined by bargaining unit seniority.

    (c) In the event an employee is permanently assigned to an area by reasons
of (i) shutdown, (ii) reduction in force in an area, (iii) the return of an
employee to that area after an absence in excess of ninety (90) days, or (iv)
the application of Section 9 of this Article, he shall continue to be considered
a part of the area from which he was so transferred until he has failed to
accept a vacancy in the area from which he was so transferred.

    The last employee to enter an area shall be the first employee reduced from
an area upon the termination of an authorized leave in the area. All other
reductions from the area will be made by area seniority.

    (d) If an employee in any area elects to bid to another area of the
Operating Department and is the successful bidder, upon his transfer, he shall
then lose his accrued seniority in the area from which he bid. Should he fail to
qualify in the area to which he transferred, he will be transferred to Operator
Trainee position and will lose any seniority he has accrued in the area where he
failed to qualify.

Section 5. Vacancies of More Than Ninety (90) Days.

    (1) Pursuant to Section 15 of this Article, when a vacancy of more than
ninety (90) days occurs in any area, the vacancy will be filled by the bidding
procedure.

   (2) Pursuant to Section 7(1)(a) of this Article, if there are employees not
in the area who have retained seniority in the area in which the vacancy occurs,
the employee with the most retained seniority shall be assigned without bidding,
to the vacancy or forfeit his seniority in the area.

    (3) Area seniority shall be adhered to in all shift vacancies of more than
ninety (90) days within an area.

Section 6. Vacancy Posting and Bidding Procedure.

    (a) The Company shall post promptly and keep posted on the appropriate
bulletin board for ten (10) days the notice of any vacancy. It shall be the duty
of any employee who feels himself entitled to such vacancy, based on his
seniority, to file his signed bid in the manner hereinafter stated.

   (b) In order to be considered valid, a bid must be signed, dated, and the
original must be deposited in a locked box marked "PACE Bids for Company," and
the duplicate must be deposited in a locked box marked "PACE Workmen's
Committee." Each of said boxes will be provided at or near the main entrance
gate.

    (c) Immediately upon expiration of the posting period of ten (10) days, the
names of all bidders will be posted on the bulletin board for a period of five
(5) days. Within this 5-day period, each bidder who still wants the vacancy must
sign an acceptance notice to this effect and deposit in the box marked "PACE
Bids for Company" and place a copy of the notice in the "PACE Workmen's
Committee" box at the clock house. However, if an employee is going to be off
from work for the duration of this 5-day period, he may leave his acceptance
notice with the personnel department.

    (d) At the end of this 5-day period, the employee with the most bargaining
unit seniority who has turned in an acceptance notice will be assigned the
vacancy, and he will be transferred to the new vacancy as soon as possible. The
successful bidder's seniority in the area to which he is transferred will start
on the sixteenth (16th) day after the vacancy was originally posted. An employee
accepting a promotion by either the area realignment or the bidding procedure to
a vacancy with a higher rate of pay will not receive the higher rate of pay
until qualified for the vacancy.

    In cases where more than one (1) vacancy is posted, a bidder must indicate
his order of preference on all vacancies he is willing to accept when he turns
in his acceptance notice.

    (e) In the event no one wishes to accept the posted vacancy, Company may
elect to employ a qualified operator or to assign an Operator Trainee to the
vacancy.

    (f) Notwithstanding any other provisions of this Section 6, it is agreed
that the Company shall have the right at any time during said 10-day posting
mentioned above, to withdraw that posting in the event the Company decides that
such vacancy need not be filled. The provisions of this paragraph will not apply
to filling normal vacancies.

Section 7. Filling Vacancies of Ninety (90) Days or Less.

    (1) Pursuant to Section 15 of Article XI, when a vacancy exists for a period
up to and including ninety (90) days, it shall be filled by promoting the senior
employee of the next lower classification who is working the same shift in the
area in which the vacancy occurs. If no Operator Trainee, with retained area
seniority, is available, this lowest vacancy will be filled on an assignment
basis by an Operator Trainee assigned to that area with the most bargaining unit
seniority who is available and qualified to perform the work.

    In the event the vacancy(ies) cannot be filled by this procedure, the
vacancy(ies) will be filled by overtime procedures and will normally be the
vacancy which existed in the area before any reassignment.

    (a) However, if an employee is removed from the active payroll, the vacancy
caused by this action will be filled according to Section 5 of this Article on
the first (1st) day after this action.

    (2) In the event an Operator Trainee is not available and overtime is
required, the following procedure will be used:

    (a)(i) When overtime is required other than holdover or early call-in
overtime, set forth in Section 1 of Article VII, call-outs will be made from the
appropriate call-out list. Overtime call-outs may start up to forty-eight (48)
hours in advance of the actual time required. Call-out lists will be maintained
for Operator Trainees, Area II, Area III, Area IV, Emergency Squad, and a Master
List. Call-outs will be made starting at the top of the list for the area where
the overtime is required and proceeding to the bottom, calling those individuals
possessing the necessary qualifications for the work.

    In the event there will be a vacancy as the result of vacation or other
scheduled absence, Company may assign qualified employees to cover such absences
up to seven (7) days in advance of such need. Company may also utilize hold-over
and call-in, or fill such vacancy by regular call-out procedures.

    Upon acceptance or rejection of a call-out, the individual's name will be
placed at the bottom of the list. If the call-out is canceled, the employee
shall be offered makeup overtime without his name moving on the call-out list.
Makeup overtime is defined as: Work of the nature encountered in normal
operations but not normally done on overtime. At the time the makeup overtime is
offered, the employee must accept or reject the makeup overtime. Makeup overtime
will be offered for a full 8-hour shift.

     Employees are ineligible for call-outs that interfere with previously
arranged call-outs or their normal schedule.

    The master call-out list will consist of a list of names of regularly
assigned employees on Area II, Area III, and Area IV call-out lists who desire
to work overtime. Employees called on this list will rotate on this list, but
will not rotate on the area list their name appears on for any overtime worked
on a master call-out. Master list call-outs will terminate when the work is
completed.

    (a)(ii) Each call-out will terminate at the end of the shift during which
the work on that call-out began. An employee working a call-out, except for
filling shift vacancies, will be expected to do the work for which that person
was called and other operational work, excluding housekeeping work, in the area
that may arise after the individual reports to work, for which that person is
qualified. A call-out will end when the work for which the person was called,
plus the additional operational work, is completed.

    (a)(iii) Individuals' names will not be moved on the call-out lists for any
overtime associated with Safety and Housekeeping Inspection Teams, or Accident
Investigation Teams, or Safety Meetings, or Emergency Squad Training, or for
overtime set forth in Section 1 of Article VII.

    (a)(iv) Employees who work the Uniform Shift Schedule will have their names
moved to the bottom of their respective call-out lists at the beginning of the
7-3 shift of the day which is their sixth (6th) work day in the same work week.

    (a)(v) Operator Trainees may have their names appear on the list in the area
where they possess qualifications. For employees with retained area seniority,
the call-out list to which their names will be assigned will be the area where
they have retained seniority. Upon acceptance or rejection of a call-out, an
individual's name will be moved to the bottom of each list where his name
appears. An Operator Trainee's name will be moved from one area call-out list to
another, at the beginning of the day of transfer of that individual to another
area in which the Operator Trainee holds qualifications.

    (a)(vi) Any time an employee's name is entered on an area call-out list, his
name will be entered at the bottom of that list.

    (a)(vii) An employee may, for personal reasons, have his name removed from
the call-out list(s). At such time as he desires, he may return his name to the
bottom of the appropriate call-out list(s). An employee who is off for vacation,
sick leave, or leave of absence will not be available for overtime. His name
shall be turned over on the call-out list(s). Upon return, he will be available
as though he had no opportunity during his absence.

    (a)(viii) The call-out lists will be maintained under the direction of the
area supervisors or Foremen, and it will be their responsibility to keep such
records as are necessary to administer the call-out procedure and to present the
proper information to the shipping attendants for execution. Copies of the daily
call-out sheets will be furnished to the Union representatives.

    (a)(ix) Any employee who accepts an assignment outside the bargaining unit
will have his name placed at the bottom of the appropriate list(s) for the
duration of the assignment.

    (a)(x) An employee must have a telephone in his residence or be available at
the plant in order to be eligible for a call-out. Only one (1) telephone may be
listed for each employee.

    (a)(xi) Employees will not be eligible for overtime in an operating area
until they have qualified on a vacancy in that respective area. Upon qualifying
on a vacancy in an area, a new employee's name will be placed on the bottom of
that area call-out list and the master call-out list.

    If, at the time of each bi-monthly meeting, it is brought to the attention
of the Company that an inequity exists between areas in the distribution of
overtime, an attempt will be made to equalize overtime.

    When an employee is held over due to negligence in providing relief and
proper notice has been given, the employee held over will be paid a minimum of
two (2) hours at his straight-time rate.

    The above procedure may be modified by mutual agreement between the Union
and the Plant Manager or his designated representative.

    (b)(i) Any employee who has been off duty due to illness, injury, or an
unauthorized leave will be required to give his supervisor eight (8) hours'
notice of his intention to return to work or secure permission of the Company to
return to work earlier.

    (b)(ii) When an employee's shift is changed for any reason so that he will
have only eight (8) hours off between shifts, he will not be eligible to double
over from the first shift, and he will not be eligible for call-out during the
8-hour interval between shifts.

    (b)(iii) When an employee who is temporarily working in a higher
classification, other than his regular classification, accepts the opportunity
to work over, his classification will revert to his regular classification. At
the end of his regular shift, said employee who has stayed over onto a shift may
exercise his seniority to receive any temporary upgrading that occurs on that
shift.

    (b)(iv) When a unit or piece of equipment is temporarily shut down and as a
result there is no work for an employee on his regular assignment, such employee
may be required to: (a) perform the duties of other assignments within his area,
(b) assist in maintenance efforts anywhere in the plant, or (c) perform minor
maintenance in his area. If such employee is absent from work during such
temporary shutdown, the Company shall not be required to fill his position.

    (b)(v) Notwithstanding any other provisions of this Section, if notice of an
employee's absence is not reported, the employee not receiving relief will be
required to work over if relief is not available; however, if said employee does
not desire to work over, he may waive this work provided there are other
employees on the same shift who desire to work over. The employees in the same
classification will be given the opportunity to work over in order of their
seniority. If no employee in that classification accepts the opportunity to stay
over, the overtime will be offered to the other employees on that shift in
accordance with their seniority. In case a relief man is not found within thirty
(30) minutes, he may not be used to fill such vacancy. If an Operator Trainee
does not report on schedule, this paragraph is not applicable.

    An employee not eligible to work over in accordance with (b)(iii) of this
Section will be required to work over only until relief can be obtained.

    The same procedure will be applicable to all employees if proper notice is
given that an employee will be less than three (3) hours late. Such employee
will be relieved when his relief reports.

Section 8. Classifications and Shifts

    (a) Each employee returning to the service of the Company or an area from an
authorized leave without pay or from sick leave, or temporary shutdown of
equipment of sixty (60) days or less, shall resume his duties uninterrupted
service in the area from which he left on the same lettered shift, or any shift
that has become vacant during his absence, and has been filled by a man younger
in area seniority. Notwithstanding any other provisions of this contract upon
(1) the termination of an authorized leave, or (2) the temporary shutdown of
equipment of sixty (60) days or less, each employee who was promoted or changed
shifts shall revert to the same classification (area), and the same lettered
shift from which he moved, or any shift within his area that has become vacant
during the leave or shutdown of equipment and is filled by a younger man in area
seniority.

    (b) Any time a new vacancy is established within an area, the employee with
the most area seniority shall have the right to this vacancy if he so desires.

    (c) Any new operating facility for products not now being manufactured will
be filled by the bidding procedure before being transferred to any area.

    (d) When employees return to an area because equipment is started up after a
shutdown of more than sixty (60) days, all shifts within a classification will
be chosen by area seniority.

    (e) Any time that it becomes necessary for an employee to be demoted to a
lower classification, other than a demotion caused by the termination of an
authorized leave, he shall be given an opportunity to pick his shift within the
classification in accordance with his seniority.

    (f) Subject to the provisions of Subsection (e) of this Section 8 of this
Article XI, an employee displaced from his shift has been discontinued, shall
have the right to displace any other employee in that area in accordance with
his area seniority.

    (g) Any shift changes made in accordance with this Section shall be made on
Monday following the determination of employees' choices provided that the
determinations are made by noon on the preceding Friday and will be made without
involving any overtime pay. Determination of employees' choices of shifts must
be made within one (1) week after the shift is declared vacant, except as
specified above.

Section 9. Reduction in Forces.

    1. Effective August 1, 1986, employees who are permanently assigned in areas
of the Operating Department who may be transferred from their regularly assigned
classifications and thereby assigned, in accordance with the seniority
provisions of the Agreement, to a vacancy with a lower rate of pay, shall
continue to receive the higher rate of pay until they have had an opportunity to
bid on and are the successful bidder to another vacancy calling for the same or
higher rate of pay.

    When there is more than one (1) bidder receiving the frozen rate of pay, all
except the youngest employee in seniority shall have the right to refuse the
vacancy. An employee who accepts a vacancy in order to protect a frozen rate or
his retained seniority shall have the right to return to the vacancy from which
he vacated if the vacancy he takes does not last for more than ninety (90) days.

    Any question arising pertaining to safety due to reduced personnel in any
area will be subject to Article XVII, Section 2.

    2. Reduction in personnel and reduction in rate can, however, result from
the fact that the operation of all or part of the equipment being operated in
area is shut down either permanently or temporarily.

    Any layoff will be in accordance with Article XI, Section 13. No employee
will be reduced in pay for ninety (90) calendar days because of temporary
shutdown.

    3. Bumping Procedure - Employees permanently assigned to an area who are
transferred to the Operator Trainee classification due to the shutdown of
equipment will be allowed to replace other employees as follows:

    (a) An equivalent number of vacancies permanently filled by employees with
least bargaining unit seniority in any classification with less bargaining unit
seniority, than employees reduced back to the Operator Trainee classification,
will be declared vacant. The declaring of vacancies will be made within ninety
(90) days after area shutdown and the assignments will be made on the
ninety-first (91st) day.

    (b) The vacancies declared vacant by the application of Item (1) above will
be filled in accordance with bargaining unit seniority by those employees
reduced to the Operator Trainee classification, or by the employees whose
assignments were declared vacant.

    (c) Employees reduced to the Operator Trainee classification who bid on and
are the successful bidders before vacancies are declared as provided in Item (a)
above will not be included in the number of assignments to be declared vacant.

    4. Any employee who has replaced another employee under the provisions of
subsection 9(2) above must return to the area from which he was originally
reduced when he has an opportunity to do so on a vacancy of more than ninety
(90) days or forfeit his seniority in the area to which he was transferred under
subsection 9(2) above and go to the Operator Trainee classification.

    5. The Bumping Procedure, as set forth in this Section, will not apply as a
result of consolidation of assignments, automation, or change in shift
schedules.

Section 10. Status of Employees Laid Off.

    The accrued seniority, both bargaining unit and area, of an employee who has
been laid off through no fault of his own shall continue to exist as of the date
of the layoff for the following periods:

 

Length of Service

 

Period Seniority to Exist

         

Less than 180 days

 

0

         

180 Days to 2 Years

 

Length of Previous Service

         

2 Years or More

 

2 Years

Section 11. Seniority Lists.

   

Seniority lists shall be complied and be kept at all times available to the
Workmen's Committee, and the Workmen's Committee shall also have access to daily
time reports to verify disputed seniority lists and service records.

Section 12. Seniority - Outside Assignments.

    Any employee, after having established seniority under the provisions of
this Agreement, who is temporarily assigned to another classification by the
Company, outside of the bargaining unit, shall continue for not more than ninety
(90) working days per calendar year on a cumulative basis to accrue seniority on
his regular classification during such period of temporary assignment. If such
employee works more than ninety (90) days per calendar year on a cumulative
basis, he shall forfeit one (1) day of bargaining unit seniority for each day in
excess of ninety (90) days worked outside of the bargaining unit during that
calendar year. This paragraph is not applicable to employees who transfer to the
Maintenance Department. Such employees forfeit both area seniority and
bargaining unit seniority on the date which they transfer to Maintenance.

Section 13. Layoffs and Reemployment.

    The last employee hired shall be the first employee to be laid off on the
basis of bargaining unit seniority. The last employee laid off shall, if he
still has seniority, be the first employee rehired (notwithstanding any
provisions of Section 9 of this Article).

    An employee who has worked in the bargaining unit sufficiently long to be
entitled to seniority in that department, and who was laid off through no fault
of his own, has kept his current address on file with the Company and continues
to be entitled to seniority under the terms of this contract, shall, subject to
the provisions of this Section, be given first opportunity for reemployment.

    If reemployment is available for any such person, the Company shall so
notify him by letter (with copy of such letter to the Chairman of Workmen's
Committee), addressed to him at his address then on file with the Company. He
shall be allowed ten (10) days from the date upon which said letter was mailed,
or until he no longer retains his accrued seniority as provided in Section 10 of
this Article XI (whichever is the shorter period), in which to notify the
Company in writing of his desire to return to work. In the event he delivers
such notice, he shall be allowed ten (10) days from the date of delivery thereof
to report for work; provided, however, if the employee involved is, on the date
which he would otherwise be required to report for work, totally disabled to
work, he shall, on or before that date, deliver to said Company a statement in
writing from a licensed physician stating that he is so disabled, in which event
the period within which he shall be permitted to return to work shall be
extended ninety (90) days.

Section 14. New Operations and Existing Operations.

    The classification to be established in any new operations and the area in
which new operations will be incorporated shall be discussed with the Workmen's
Committee not less than thirty (30) days prior to the posting of new vacancies
in that area.

Section 15. Promotional Requirements.

    The minimum qualifications required in order for an employee to be eligible
to bid on a classification posted as a vacancy will be the ability to write and
to read and comprehend written and verbal operating instructions.



ARTICLE XII
PHYSICAL EXAMINATIONS

Section 1. Periodical Examinations.

   

The Company may, from time to time, require all employees to have periodical
physical examinations by a doctor selected by the Company. However, as long as
an employee is physically fit, such examination shall not be used as a cause for
termination. Each employee shall receive his regular rate of pay for all time
required for him to be examined at the request of the Company.

Section 2.

    In the case of an employee being absent from work due to illness or physical
impairment, he may be required to present a certificate of physical fitness,
signed by a licensed physician, before being readmitted to work. This rule,
however, shall not limit the right of the Company to require physical
examination by a physician in the Company's service in exceptional cases of
constantly recurring absence from duty.

Section 3.

    Notwithstanding any of the provisions of Article II or Article IV of this
Agreement, in case a dispute arises over the physical fitness of an employee to
return to work or continue to work, a board of three (3) physicians shall be
selected, one by the Company, one by the employee, and one selected by the two
so named. The decision of the majority of this board shall be final and binding.



ARTICLE XIII
AUTHORIZED DEDUCTIONS

1. Union Dues.

    Upon receipt of a signed authorization by an employee in the form provided
herein, requesting deductions from his or her wages of his or her monthly Union
dues, the Company agrees to honor such authorization according to its terms
during the life of this Agreement. The form of such individual authorization
shall be as follows:

> > "Until further notice you are hereby requested and authorized to deduct from
> > wages due me and payable on the first regular pay day of each month, the sum
> > equal to my monthly dues as set by Paper, Allied-Industrial, Chemical &
> > Energy Workers International Union AFL-CIO, Local 5-434, for my account on
> > or before the 15th day of the month following the calendar month for which
> > said deductions are made."

    The Financial Secretary of Local Union 5-434 and an International
Representative of the Union shall, from time to time, notify the Company in
writing the amount of the monthly deduction to be made, from time to time, under
this authorization. The Company shall remit to the Union the amount so deducted
on or before the 15th day of the calendar month following that for which
deductions are made.

2. Political Contributions

    The Company hereby agrees to honor contribution deduction authorizations
from its employees who are Union members in the following form:

"I hereby authorize the Company to deduct from my pay a yearly specified sum and
forward that amount to the Paper, Allied-Industrial, Chemical & Energy Workers
International Union AFL-CIO, Local 5-434 Political Committee. This deduction
should be made and remitted to the Union on the first regular pay day of
February each year. This authorization is voluntarily made on the specific
understanding that the signing of this authorization and the making of payments
to the Oil, Chemical and Atomic Workers Political Committee are not conditions
of membership in the Union or the employment with the Company and that the PACE
Political Committee will use the money it receives to make political
contributions and expenditures in connection with federal, state, and local
elections."

    The Union agrees to indemnify the Company for any loss the Company may
suffer as the result of this deduction taken by the Company from an employee's
pay to be remitted to the Union.

ARTICLE XIV
DISCHARGE

Section 1.

   

An employee shall not be discharged if physically and mentally capable of
continuing his duties on account of any accident unless the accident was caused
by negligence, carelessness, or malicious intent of the employee.

Section 2.

    The company shall expect all of its employees to adhere to its rules and
regulations.

Section 3.

    The question as to whether a person who is discharged was rightfully
discharged shall be a proper subject of arbitration.

    The Company and the Union will share in the expenses of arbitration equally.



ARTICLE XV
MILITARY LEAVE

Section 1. Leave of Absence.

    The rights of employees of the Company who enter military service during the
term of this Agreement will be governed in all respects by the Military
Selective Service Act including amendments.

Section 2.

    An employee, upon return to work from Military Leave, will be allowed to
claim any assignment that became vacant during his term of Military Leave to
which his area seniority would have entitled him had he not been on Military
Leave.

ARTICLE XVI
BULLETIN BOARDS

    The Company shall maintain a bulletin board to be placed on the property
where it may be seen by employees entering and leaving their place of
employment.

    Such bulletin board may be used by the Workmen's Committee of the Union for
any matters pertaining to its membership provided the material posted shall
contain nothing of a political or controversial nature nor reflect upon the
Company or any of its employees or products.

    Any notices other than notices of Union meetings, results of elections,
sample ballots of Union elections, social events shall be approved in writing by
Plant Manager or his representative before posting.

    This bulletin board will be locked with keys, released to the Chairman of
the Workmen's Committee, the Chief Steward, the Chairman of El Dorado Chemical
Company Group of Local 5-434 of the Union and to the Company.

9; ARTICLE XVII
SAFETY & HEALTH

Section 1.

    The Company shall institute and maintain all reasonable precautions for
safeguarding the health and safety of its employees, and all employees are
expected to cooperate in the implementation thereof. Both the Company and the
Workmen's Committee recognize their mutual interest to assist in the prevention,
correction, and elimination of all unhealthy and unsafe working conditions and
practices.

Section 2.

    No employee shall be required to perform services that seriously endanger
his physical safety, and his refusal to do such work shall not warrant or
justify discharge. In all such cases, an immediate conference between the
Company and Union shall be held to settle the issue in question.

Section 3.

    The Company recognizes the Workmen's Committee to be a Union Health and
Safety Committee that will discharge this responsibility at a scheduled session
as held under Article XVIII. Discussion of Safety and Health topics will be
included in minutes issued from that session. The Health and Safety Committee
will have the responsibility of making constructive recommendations for changes
to eliminate unhealthy and unsafe conditions and practices. Recommendations of
the Health and Safety Committee will not be subject to the Grievance Procedure
under Article IV.

Section 4.

    The Company will provide and maintain adequate health and safety equipment,
monitoring devices, and personnel protective equipment. Additionally, the
Company will provide employee training to ensure that employees are
knowledgeable in use and maintenance of health and safety equipment and
personnel protective equipment.

Section 5.

    The Company will provide appropriate routine medical examinations at its
discretion. A report of the medical findings will be made to the affected
employee.

Section 6.

    Inspection of all equipment throughout the plant or place of employment
shall be continued by the Plant Manager or other persons designated by the
Company from time to time. An inspection of any equipment may be secured upon
the recommendation of the Workmen's Committee or the workmen employed on such
equipment. The Union Workmen's Committee may make written suggestions to the
Plant Manager or his representatives as to the elimination of hazards in order
to prevent accidents.

Section 7.

    A Safety and Housekeeping Inspection Team will be maintained for purposes of
making periodic inspections of the plant premises and recommendations to improve
Safety and Housekeeping. This team will consist of not more than two (2) members
of this Workmen's Committee, or two (2) other members of the bargaining unit,
and other persons outside the bargaining unit as designated by the Company.
Those members of the bargaining unit who serve on the team will be excused from
work, with pay, on the day of the inspection, and the vacancy created will be
filled in accordance with Article XI, Section 8.

Section 8.

    Two (2) "at-large" employees will be selected by the Company to participate
in the Manufacturing Department Safety Planning Committee. The term of service
will normally be one (1) year for these employees. The Company will maintain a
list of those employees agreeing to serve.

Section 9.

    One (1) "at-large" employee from the area in which the accident occurred,
selected by the Company, will be asked to serve on formal Accident Investigation
Teams as formed. The Company will maintain a list of those employees agreeing to
serve.

Section 10.

    The Company may, at its discretion, maintain a plant Emergency Squad for
preserving the well-being of both employees and the physical facilities within
the plant. The Company may assign employees to the Emergency Squad by
classification and classification qualification.

    The Emergency Squad shall be trained in first aid, personal rescue, fire
fighting and other emergency training under the overall direction of the plant
Safety Supervisor. Other selected personnel will be expected to attend training
sessions to complement the makeup of the Emergency Squad, emergency equipment,
and substitute as Emergency Squad Leader.

    The Emergency Squad will be called in the event of an emergency, consistent
with the Plant Emergency Plan, and shall be considered the primary crew to
perform the duties and direct the operation during the emergency. However,
should the need arise, other available employees, including salaried employees,
may assist the Emergency Squad. If a need arises during an emergency, the
Emergency Squad Leader may, at his discretion, call out additional Emergency
Squad members.

    The Company will maintain relationships with local emergency service groups
so that, if available and if required, these groups may assist the Plant
Emergency Squad.

ARTICLE XVIII
WORKMEN'S COMMITTEE CONFERENCES

    Workmen's Committee, composed of five (5) members from the employee work
force, and management representatives, shall hold regular meetings on a
bi-monthly basis. It shall be the responsibility of both parties to submit a
written agenda of each subject it wishes to discuss no less than forty-eight
(48) hours before the day of any such meeting. In the event the aforementioned
day occurs on a holiday, the day preceding the holiday shall be the day of the
meeting. This date may be changed by mutual agreement.

    The members of the Workmen's Committee, when scheduled to work the graveyard
shift on the day after any such regular meeting, will be excused from work on
that graveyard shift with pay.

ARTICLE XIX
SEVERANCE PAY

    Any employee covered by the terms of this Agreement whose services are
terminated through no fault of his own shall be granted severance pay after one
(1) year of continuous service of one (1) week's pay, equivalent to forty (40)
hours' straight-time pay at his regular rate; after two (2) years' service, two
(2) weeks' pay equivalent to eighty (80) hours straight-time pay at his regular
hourly rate.

    If the services of an employee who has been continuously employed by the
Company for one (1) year or longer is terminated through no fault of his own,
and he has not been notified by the Company (by notice given at least two (2)
weeks prior to the date upon which his services are terminated) that his
services will be terminated on that date, he shall be paid, in addition to the
amount to which he is entitled under the provisions of the first paragraph of
this Article, two (2) weeks' pay equivalent to eighty (80) hours straight-time
pay at his regular hourly rate.

ARTICLE XX
CONTRACT WORK

    It is agreed that any work or operation as covered by this Agreement will
not be contracted out if the Company has men and equipment available for such
work.

ARTICLE XXI
DISCRIMINATION

    There shall be no discrimination by the Company against any employee on
account of his membership in this labor union or on account of any activity
undertaken in good faith in his capacity as a representative of other employees.
The Union shall not discriminate against any employee who is not a member of the
Union.

    Where the male gender is used in this contract, it is intended to refer to
both male and female. It is a continuing policy of the Company and the Union
that the provisions of this Agreement shall be applied to all employees without
regard to race, color, religion, sex, physical disability, national origin, or
age.

ARTICLE XXII
LEAVE OF ABSENCE

Section 1. Personal Business.

   

If an employee desires to be off on personal business (not emergencies), he may
do so with written consent of the Company, signed by the Plant Manager or his
representative, so long as he does not desire to be off work over two (2) work
weeks and provided that he gives the Company forty-eight (48) hours' notice of
his desire to be absent and the length of time he desires to be off. Upon
completion of such leave, he will resume employment on the basis of
uninterrupted service. The provisions of this Section 1 shall not be extended to
more than two (2) employees in each area at any one time.

Section 2. Union Business.

    (a) The Company shall grant a leave of absence, without pay, extending not
longer than thirty (30) days to employees in order to engage in any work
pertaining to the business of the Union, local or otherwise, upon sufficient
notice so that the employee's absence will not cause overtime employment. Upon
completion of such leave that employee will resume employment with previous
seniority retained. This privilege will not be extended to more than four (4)
employees at any one time. This privilege will not be extended to any one (1)
employee for more than an aggregate of sixty (60) days in any one (1) calendar
year. This does not apply to negotiations.

    (b) Notwithstanding the provisions of the foregoing subdivision (a), the
Company agrees that upon written request of the President of the Union
(addressed to El Dorado Chemical Company, P. O. Box 231, El Dorado, Arkansas,
Attention: Plant Manager) one (1) employee will be given a leave of absence not
to exceed one (1) year, without pay, to work as an employee of the Union, or any
of its affiliates, with the provision, however, that such leave of absence
shall, upon the written request of the President of the Union (addressed in like
manner) be extended for a period of time not to exceed one (1) additional year.

    It is provided, however, that not more than one (1) employee at a time may
be on leave of the character mentioned in the paragraph immediately preceding.

    No employee shall be granted a leave of absence pursuant to this subsection
who has not, immediately preceding the date upon which such leave of absence is
to begin, worked for a period of one (1) year continuously.

    Upon completion of the leave of absence mentioned within this subsection, or
upon completion of the extended term of such leave of absence, if the term
thereof is extended pursuant to this subsection, the employee involved will
resume employment with previous seniority retained, provided such employee
reports to the Company for work within one (1) day following the expiration of
said leave of absence or within one (1) day following the extended term of such
leave of absence if the term thereof is extended pursuant to this subsection.

    An employee who fails to report for work within one (1) day following the
end of such leave of absence shall thereby forfeit all of his seniority and his
services with the Company shall be terminated; provided, however, if the
employee involved is (on the date which he would otherwise be required to report
to work) totally disabled to work, he shall, on or before that date, deliver to
the Company a statement in writing from a licensed physician stating that he is
so disabled, in which event the period within which he shall be permitted to
return to work shall be extended thirty (30) days.

    Company shall have the right to require such employee to be examined by a
physician of its choice before extending such leave.

Section 3. Sickness or Accident.

    If an employee who has established seniority is out of service due to
occupational injury or occupational disease suffered or contracted while he is
in the employ of the Company, he shall retain his seniority accrued at the date
of his disability and continue to accrue seniority for a period of twenty-four
(24) months or length of previously accrued seniority, whichever is less, during
the period of his disability as a result thereof, notwithstanding any provisions
of Article XI. If an employee who has established seniority is out of service
due to nonoccupational injury or disease suffered while he was in the employ of
the Company, he shall retain his accrued seniority for a period of twenty-four
(24) months and will accrue seniority in the department in which he was last
regularly employed for a period of one (1) year.

    Under either of the above conditions, if an employee should accept an equal
or better assignment elsewhere, his seniority shall be canceled.



ARTICLE XXIII
JURY DUTY

    Each employee of the Company who is called to serve upon any grand jury,
petit jury, coroner jury, or jury commission shall, after furnishing to his
Foreman, a certificate in evidence of his jury service, be paid by the Company
for each day which he serves upon said jury a sum equal to the difference
between the amount which he would have earned if he had been required to work
for the Company on that day for the number of hours of his regular work schedule
and the jury pay received, with the provision that no such payment shall be made
to an employee for jury service on any day during which, in accordance with his
regular work schedule, he would not have worked for the Company.

ARTICLE XXIV
WAGE RATES AND CLASSIFICATIONS

    Each employee who works during the period beginning 12:01 a.m., August 4,
2001, and ending 12:00 midnight, July 30, 2004, in one of the classifications
shown on Exhibit "B" attached hereto, shall be paid for his work in that
classification in accordance with the applicable wage rate, shift differential,
and clothing allowance in accordance with Exhibit "B".

    Notwithstanding any other provision of this Agreement to the contrary, the
question of wages to be paid shall not be construed to include any allowance
which results in an increase in the compensation of an employee or of employees.

ARTICLE XXV
VALIDITY

    If any court shall hold any part of this Agreement invalid, such decision
shall not invalidate the entire Agreement.

ARTICLE XXVI
NOTICES

    Any notice required to be given an employee under Article V, Section 3, or
under Article XIX, may be given by posting a notice on the bulletin board of the
Union, with a copy of said notice to the Chairman of the Workmen's Committee. If
any employee named in such notice is on vacation or on leave of absence, a copy
of said notice will be mailed in a sealed envelope, registered, and addressed to
him at his address as shown on the records of the Company. Each employee named
in any such notice shall be deemed to have received the notice at the time said
notice is posted on the bulletin board or mailed to him at his home address.

    Any notice to the Company provided herein may be given by depositing same in
the U.S. Mail in a sealed envelope, registered, postage prepaid, and addressed
to El Dorado Chemical Company, P. O. Box 231, El Dorado, Arkansas 71731,
Attention: Plant Manager.

    Any notice to be given to the Union may be given by depositing the same in
the U.S. Mail in a sealed envelope, registered, postage prepaid, and addressed
to the Paper, Allied-Industrial, Chemical & Energy Workers International Union
AFL-CIO, Local 5-434, El Dorado, Arkansas 71731, with a copy of the notice to
the Secretary, Local 5-434, of the Union, El Dorado, Arkansas 71731.

ARTICLE XXVII
FUNERAL LEAVE

    Any employee in the bargaining unit shall be allowed to be absent from work
to arrange for or to attend the funeral or any of the relatives of the employee
hereinafter mentioned for the time hereinafter stated:

    (a) If the deceased relative was the husband, wife, child, father, mother,
brother, sister, grandfather, grandmother, or grandchild of the employee, the
employee shall be permitted to be absent from work for a period not to exceed
two (2) days. One of these days shall be the day of the funeral. If either or
both of these days are scheduled working days, he shall be allowed pay for
day(s) off during his regular working schedule.

    (b) If the deceased relative was the father-in-law, mother-in-law,
brother-in-law, sister-in-law, son-in-law, or daughter-in-law of the employee,
the employee shall be permitted to be absent from work with pay for the purpose
stated for one (1) scheduled working day if the funeral is held on a scheduled
working day. Brother-in-law and sister-in-law will be interpreted as (i) the
spouse of an employee's brother or sister; (ii) the brother or sister of an
employee's spouse; or (iii) the spouse of an employee's spouse's brother or
sister.

    (c) If, to attend the funeral for a deceased relative, the employee travels
to a point more than 100 miles from El Dorado, Arkansas, he shall be allowed
such leave for an additional day with pay.

    The pay for each day's leave which the employee receives under the
provisions of this Article shall be a sum equal to straight-time for his regular
schedule of work on the day involved. There shall be no duplication of payment
under provisions of this Article for any other employee benefits such as:
vacation pay, holiday pay, or sickness benefits payments.

ARTICLE XXVIII
SICKNESS BENEFITS

Group Insurance and Pension.

   

Effective January 1, 2001, the Company and employees will share the entire cost
of group insurance benefits for employees and employee dependents on the
following basis, payable bi-weekly:



Effective January 1, 2002, Sixty (60.00) Dollars
Effective January 1, 2003, Sixty-Five (65.00) Dollars
Effective January 1, 2004, Seventy (70.00) Dollars

    In the event benefits utilization calculations for years 2002, 2003, or 2004
indicates a bi-weekly cost share of less than the amounts stated above,
employees will pay the lower bi-weekly cost share commencing January 1, of the
following calendar year.

    Employee should refer to Summary Plan Descriptions for details of Preferred
Plan Benefits, co-payments, deductibles, co-insurance coverage and periodic
amendments as may be made from to time to time.

    Effective with the date of this Agreement, the Company agrees to pay the
cost of employee long-term disability insurance and basic life insurance (twice
an employee's annual income).

    Dental insurance coverage will be made available as an option. The employee
may elect to purchase the insurance by paying the premium each month, or by
increasing the deductible amounts of the current group medical plan.

    The Savings Incentive Plan for Employees, adopted effective December 1,
1985, shall be continued during the term of this Agreement.

ARTICLE XXIX
NO LOCKOUT -- NO STRIKE

    The Company agrees that there shall be no lockout and the Union agrees there
shall be no strike, sympathy strike, or interruption of production during the
term of this Agreement.

ARTICLE XXX
RETIREMENT AGE

    Any employee who becomes seventy (70) years of age shall be retired and his
services with the Company terminated on the first (1st) day of the month
following the day upon which he is age seventy (70).

    The seniority of each employee whose services are terminated under the
provisions of this Article shall cease as of the date of such retirement.

    IN WITNESS WHEREOF, this instrument is executed on the 4th day of August,
2001, to be effective as of 12:01 a.m. on the 4th day of August, 2001.

EL DORADO CHEMICAL COMPANY


BY:
        Richard L. Milliken
        Senior Vice President, Manufacturing


PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY WORKERS
INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434


BY:
        Barry L. Strange, Representative


APPROVED:


BY:
       Kenneth Booker


BY:
        Terry Laster


BY:
        Lance Owens


BY:
        Robert Thornton


BY:
        James Turberville

EXHIBIT "A"
OPERATING DEPARTMENT
PROGRESSION CHART

 

AREA II

 

AREA III

 

AREA IV

                 

"A" Operator

 

"A" Operator

 

"A" Analyst

                 

"B" Operator

 

"B" Operator

 

"B" Analyst

                 

"C" Operator

 

"C" Operator

 

"C" Analyst

                 

"D" Operator

 

"D" Operator

 

"D" Analyst

                 

*"E" Operator

 

"E" Operator

 

"E" Analyst

                 

* (First 180 Days)

         

EXHIBIT "B"
WAGE RATES AND CLASSIFICATIONS

   

08/04/01

 

08/04/02

 

08/04/03

                 

"A" Operator/"A" Analyst

 

17.67

 

17.87

 

18.07

                 

"B" Operator/"B" Analyst

 

16.65

 

16.85

 

17.05

                 

"C" Operator/"C" Analyst

 

16.04

 

16.24

 

16.44

                 

"D" Operator/"D" Analyst

 

13.62

 

13.82

 

14.02

                 

*"E" Operator/"E" Analyst

 

9.10

 

9.30

 

9.50

 

* (First 180 Days)

             


    An "A" Operator who assigned as Control Board Operator shall receive a
premium of $.50 per hour for such hours worked.

    Management shall have the right to use casual labor for periods of
employment not to exceed ninety (90) days per year for a given individual.

SHIFT DIFFERENTIAL

    In addition to the foregoing hourly rates, there shall be paid a shift
differential of forty cents ($.40) for each hour worked on the 3:00 p.m. to
11:00 p.m. shift and eighty cents ($.80) for each hour worked on the 11:00 p.m.
to 7:00 a.m. shift.

    For payroll purposes, shift differential pay will be averaged over all three
(3) shifts (7:00 a.m. to 3:00 p.m., 3:00 p.m. to 11:00 p.m., and 11:00 p.m. to
7:00 a.m.) - forty cents ($.40) per hour will be paid for each hour worked.
Shift differential will be paid to operating personnel assigned to rotating
shifts.

9; CLOTHING ALLOWANCE

    In addition to the foregoing hourly wage rates, there shall be paid a
clothing allowance of nine cents ($.09) per hour for each hour worked by an
employee. Effective August 4, 2001, through the term of this Agreement the
clothing allowance will be sixteen cents ($.16) per hour worked by an employee.

EMERGENCY SQUAD PREMIUM

    In addition to the foregoing rates, there shall be paid a rate of ten cents
($.10) per hour for each hour worked to employees working classifications
designated for inclusion on the Plant Emergency Squad.

EXHIBIT "C-2"
5-2 SHIFT SCHEDULE

   

M T W T F S S

 

M T W T F S S

 

M T W T F S S

 

































SHIFT
7-3


 


X X X XX

 


Y Y Y Y Y

 


Z Z Z Z Z

                 

SHIFT
3-11


 


Y Y Y Y Y

 


Z Z Z Z Z

 


X X X X X

                 

SHIFT
11-7


 


Z Z Z Z Z

 


X X X X X

 


Y Y Y Y Y

                 

DAYS OFF

 

              X X        
              Y Y        
              Z Z       

 

               X X      
               Y Y      
               Z Z      

 

X X
Y Y
Z Z

 


EXHIBIT "C-3"
UNIFORM SHIFT SCHEDULE

   

M T W T F S S

 

M T W T F S S

 

M T W T F S S

 

M T W T F S S

                     

SHIFT
11-7


 


A A A A A D D

 


D D D D D C C

 


C C C C C B B

 


B B B B B A A

                     

SHIFT
7-3


 


D D D C C C C

 


C C C B B B B

 


B B B A A A A

 


A A A D D D D

                     

SHIFT 3-11


 


C C B B B B B

 


B B A A A A A

 


A A D D D D D

 


D D C C C C C

                     

OFF

 

B B C D D A A

 

A A B C C D D

 

D D A B B C C

 

C C D A A B B

 

EXHIBIT "D"
CONSOLIDATION POLICY

    During their negotiations, the Company and the Union discussed the
procedures to be followed by the Company in its job consolidation program and
agreed as follows:

    The Company will accomplish consolidation of jobs in each operating
department whereby each employee will be trained through the training program
announced by the Company.

    As soon as an employee has demonstrated the technical knowledge and
qualifications to properly perform all duties of each job within an assigned
area (II), (III), then such employee will be promoted to the classification of
"A" Operator at the appropriate increase in pay.

    (a) The length of training will be determined by the individual's ability to
learn and perform the skills required by consolidation. To become qualified and
entitled to "A" Operator pay and classification, an employee must have the
skills and knowledge to perform any job duty within his/her work area.

    (b) Areas and shifts will not be changed as a result of consolidation.

    (c) Company shall have the right to determine the frequency of rotation,
(not more often than weekly) in order to accomplish job consolidation. Such
rotation shall normally be on a regular basis with exceptions made only because
of justifiable business needs such as unplanned personnel absence, Acts of God,
and production equipment failure.

    (d) The parties have discussed the possible impact of consolidation on a
limited number of employees who are not yet "A" Operators because:

    1. They do not possess the necessary ability to learn, retain, and
satisfactorily complete the requirements of job knowledge and demonstrated
skills required for promotion to "A" Operator. (This does not mean physical
fitness which is provided for in Article XII.)

    2. A very limited number of employees who allege they currently have medical
conditions which limit their assignment to perform all the duties of the "A"
Operator classification.

    3. Those who allege they do not possess the necessary ability to learn,
retain, and satisfactorily complete the requirements of job knowledge and
demonstrated skills required for promotion to "A" Operator and with whom the
Company disagrees.

    4. Those who have neither alleged nor requested disqualification, but who
are nominated by the Company. Following negotiations, a joint committee shall
meet for the purpose of discussing the above individuals subject to the
following:

    (a) Each employee in categories 1-3 must, no later than September 30, 1989,
submit a signed, dated request to the Manager of Manufacturing, requesting
consideration for one of the above reasons. This procedure is offered on a
one-time basis during such period.

    (b) In the event the joint committee agrees that such an employee is
disqualified for the reason alleged, such person shall then be "red-circled" at
the rate of the employee's present classification as provided by Exhibit "B".
The Company may utilize such individual in any job he/she is qualified to
perform in his/her area.

    (c) An employee who has submitted a request to be disqualified, due to
physical reasons, for assignment to perform all duties of the "A" Operator
classification may be required to submit to a physical examination by the
Company's physician pursuant to the provisions of Article XII. In case of a
disagreement over such employee's physical fitness for such work assignment, the
procedures of Section 3 of Article XII may be resorted to by the employee within
three (3) working days or the decision of the Company's physician shall be final
and binding.

    (d) In the case of an employee who has alleged that he/she does not possess
the ability to learn, retain and satisfactorily complete the requirements of job
knowledge and demonstrated skills required for promotion to "A" Operator and the
joint committee cannot reach a mutual agreement, the Company shall have the
right to require such employee to proceed with its job consolidation and
training program until the employee either qualifies or the Company agrees that
such individual does, in fact, lack such ability. Such individual shall then be
"red-circled" at the rate of the employee's present classification as provided
by Exhibit "B" and assigned any duties qualified to perform within his/her area.

    (e) In the event the joint committee does not agree that a person nominated
by the Company under paragraph 4 is not qualified for training for promotion to
"A" Operator, the individual may grieve the Company's decision.

    (f) The above procedure is available only on a one-time basis, limited to
those individuals who have submitted written request for consideration under the
provisions of paragraphs 1, 2, or 3, or who were nominated by the Company during
the 60-day period commencing August 1, 1989.

    It is understood that there may be a situation where, because of training
needs, it is necessary to train someone other than the senior operator and
shift. In this case, as soon as such individual has been promoted to "A"
Operator, the most senior operator will be placed in training for advancement to
"A" Operator or paid at the rate of "A" Operator.

    DATED this fourth day of August, 2001.


PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY WORKERS
INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434

BY:
        Barry L. Strange, Representative



EL DORADO CHEMICAL COMPANY


BY:
        Richard L. Milliken, Senior Vice President, Manufacturing


APPROVED:


BY:
        Kenneth Booker

BY:
       Terry Laster

BY:
        Lance Owens

BY:
        Robert Thornton

BY:
        James Turberville

LETTER OF UNDERSTANDING

    The parties have agreed that not withstanding any other clause or provision
of the agreement the following procedures shall apply during the life of the
Agreement, effective August 4, 2001:

    (a) Commencing August 1, 1990, each employee shall be limited to one bid
during each 12-month period commencing with the date the successful bidder is
informed of the bid award. A successful bidder will be transferred as soon as a
qualified replacement is available to fill his vacancy.

    (b) Skills balancing, by shift within each area. Company shall have the
right to balance assignment skills in each area on each shift in order to
maintain production efficiency and to accomplish training needs.

    A shift is considered not balanced until each operating assignment has
available a minimum of two qualified operators.

    The Company has the right to balance skills on each shift in each area.
Whenever three (3) or more employees are qualified on any one assignment within
a shift and another shift has only one person qualified for that assignment, the
Company may transfer one person to the shift having only one trained person in
that assignment in the following manner:

> >     Company will offer the transfers first by area seniority to such
> > qualified personnel and in the event the senior qualified employees decline,
> > there by assignment of the qualified employee(s) with the least area
> > seniority necessary to achieve shift skill balancing.

    When more than one shift exceeds minimum skill balancing personnel numbers,
the initial offer of transfer opportunity or assignment, will be by area
seniority and qualifications from all shifts in the area.

    It is understood that the same individual may not be involuntarily
transferred for the purpose of skills balancing more frequently than once each
twelve (12) months.

    Skills balancing between shifts takes precedence over bidding procedures.

    In the event the transfer of an employee from one shift to another creates a
surplus on the receiving shift, the surplus employee shall then be assigned to
the shift from which the transferred employee came. If an employee is not
surplus the bidding procedure will be followed.

    When there is a conflict between terms of the Agreement and this Letter of
Understanding, this document shall control.

    DATED this fourth day of August, 2001.

EL DORADO CHEMICAL COMPANY

BY:
        Richard L. Milliken, Senior Vice President, Manufacturing

PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY WORKERS
INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434

BY:
        Barry L. Strange, Representative

APPROVED:

BY:
        Kenneth Booker

BY:
        Terry Laster

BY:
        Lance Owens

BY:
        Robert Thornton

BY:
        James Turberville

EXTRA CREW
LETTER OF UNDERSTANDING

    During their negotiations, the parties discussed the Company's objective of
facilitating its commitment to job consolidation training, recognizing the need
for extra personnel who could be used for purposes of relief, training, or
replacement of employees who are absent or for overtime assignment.

    The parties have agreed that the Company shall have the right to utilize
certain lowest seniority individuals who will be designated as "Extra Crew" and
assigned as the Company may elect. Such "Extra Crew" personnel will not be
assigned to a shift or area until there is a vacancy after the completion of the
realignment and bidding procedures, even though the employee has completed 180
days of service.

    Such "Extra Crew" members will be drawn from the lowest senior employees in
the plant or from "new hires." No regular assignment will be deleted to provide
employees for this "Extra Crew."

    The Company will utilize four (4) current employees to establish the "Extra
Crew," or new hires as attrition takes place.

EL DORADO CHEMICAL COMPANY


BY:
        Richard L. Milliken, Senior Vice President, Manufacturing

PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY WORKERS
INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434

BY: ;

 
        Barry L. Strange, Representative



APPROVED:


BY:
        Kenneth Booker


BY:
        Terry Laster


BY:
        Lance Owens


BY:
        Robert Thornton


BY:
        James Turberville




AMERICANS WITH DISABILITIES ACT
LETTER OF UNDERSTANDING

    The Company and Union recognize the provisions of the American's with
Disabilities Act may impact the terms of this Agreement, and thus agree to
discuss each instance individually in order to reach a mutual understanding.


EL DORADO CHEMICAL COMPANY

BY:
        Richard L. Milliken, Senior Vice President, Manufacturing

PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY WORKERS
INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434

BY:
        Barry L. Strange, Representative

APPROVED:


BY:
        Kenneth Booker


BY:
        Terry Laster


BY:
        Lance Owens


BY:
        Robert Thornton


BY:
      James Turberville


TWELVE HOUR SHIFT
LETTER OF UNDERSTANDING

    There is presently an operating practice of a twelve hour shift schedule.
All matters regarding the twelve hour shift policy are governed by the policy
which is contained in Standard Operating Procedures Manual No. A002.


EL DORADO CHEMICAL COMPANY


BY:
        Richard L. Milliken, Senior Vice President, Manufacturing


PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY WORKERS
INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434


BY:
        Barry L. Strange, Representative


APPROVED:


BY: 9;
        Kenneth Booker


BY:
      Terry Laster


BY:
        Lance Owens


BY:
        Robert Thornton


BY:
        James Turberville

LETTER OF UNDERSTANDING

    During their negotiations in July and August, 2001, the parties discussed a
proposal which would permit a limited exercise or bargaining unit seniority in
the event of a reduction in force from either Area II, Acid, or Area III,
Nitrates. The parties recognize the continuing right of the Company to rely on
the provisions of Article XI, Seniority, including the first paragraph of
Article XI and agreed that Section 4, Bargaining Unit and Area Seniority,
subparagraph (c) provides for reducing the numbers of employees from an Area on
the basis of area seniority.

    The Company agrees, that in the event of a reduction in force from either
Area II, or Area III, on the basis of Area seniority, an effected employee must
first seek to displace an employee who holds a classification of "D" Operator,
on the basis of bargaining unit seniority, within the Area he is presently
assigned.

    In the event there is no "D" Operator in the Area from which such employee
was reduced, he may then request permission to displace an employee who is
classified as a "D" Operator from the production area (II or III) he was not
displaced from, on the basis of Bargaining Unit Seniority.

    The Company shall have the right to give priority over Bargaining Unit
Seniority to an employee who seeks to displace a "D" Operator from Area II or
III, which he was not displaced from, on the basis of previous qualifications in
such Area.

    Employees may not displace an employee from a classification wage rate
higher than the employee who seeks to retain employment on the basis of
Bargaining Unit Seniority.

    DATED this fourth day of August, 2001.


EL DORADO CHEMICAL COMPANY


BY:
        Richard L. Milliken, Senior Vice President, Manufacturing


PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY WORKERS
INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434


BY: 9;
        Barry L. Strange, Representative


APPROVED:


BY:
        Kenneth Booker


BY:
        Terry Laster


BY:
        Lance Owens


BY: 9;
        Robert Thornton


BY:
        James Turberville

LETTER OF UNDERSTANDING

    The parties have discussed the use of past disciplinary events of employees
who commit violations of Company policies, rules, work procedures, poor work
performance, negligence, errors, etc., which do not involve offenses for which
the penalty is immediate discharge, and agree, that a written disciplinary
record, issued to an employee who does not receive a subsequent written letter
or disciplinary notice, within twelve (12) months of the date of the first
written notice, then such notice will not be used as evidence in an arbitration
hearing in support of a disciplinary event occurring at a later date.

    If an employee receives an additional disciplinary warning, at any point in
time, commencing with date of the first written warning, an additional twelve
(12) months, commencing with date of the most recent disciplinary incident, must
lapse with no disciplinary event, before the previous notices become unavailable
as evidence in future arbitration hearings.

    DATED this fourth day of August, 2001.


EL DORADO CHEMICAL COMPANY


BY:
        Richard L. Milliken, Senior Vice President, Manufacturing


PAPER, ALLIED-INDUSTRIAL, CHEMICAL & ENERGY WORKERS
INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 5-434


BY:
        Barry L. Strange, Representative



APPROVED:


BY:
        Kenneth Booker


BY:
        Terry Laster


BY:
        Lance Owens


BY:
        Robert Thornton


BY:
        James Turberville